EXAMINER'S AMENDMENT


1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
	In claim 11, last line, before “tail current”, “a” has been changed to -- the --.
(It is noted that “a tail current of the error amplifier” is previously recited the amended claim 1, therefore, it does not lack antecedent basic in dependent claim 11).

Allowable Subject Matter
3.	Claims 1, 2, 4-12, 15-18 and 20 are allowable over prior art.

4.	None of prior art of record taken alone or in combination shows a low dropout regulator and a method for compensating thereof in amended independent claims 1, 7, 12 and 17, which comprise allowable subject matter as discussed in the Office Action mailed out 9/11/20, and further a low dropout regulator as recited in the new added claim 20 comprising at least the error amplifier including: a first transistor having a first current terminal, a second current terminal connected to the first EA output, and a first control terminal connected to the first EA input; and Page 5 of 8TI-76293Appl. No.: 15/400,976Response to 2020-09-11 Office ActionDecember 8, 2020a second transistor having a third current terminal connected to the first current terminal, a fourth current terminal connected to the second EA output, and a second control terminal connected to the LDO output; a third transistor having a fifth current terminal, a sixth current terminal and a third control terminal connected to the fifth current terminal; a pass 

				Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838